[Cite as Lograsso v. Frey, 2014-Ohio-2054.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100104



                              MICHAEL P. LOGRASSO

                                                       PLAINTIFF-APPELLEE

                                                 vs.


                                ROBERT FREY, ET AL.
                                                       DEFENDANTS-APPELLANTS



                                              JUDGMENT:
                                               AFFIRMED


                                      Civil Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CV-12-798334


        BEFORE: Jones, P.J., E.A. Gallagher, J., and Stewart, J.

        RELEASED AND JOURNALIZED: May 15, 2014
ATTORNEYS FOR APPELLANT

Joseph Medici
Jay Milano
James Pasch
Milano Pasch Medici
2639 Wooster Road
Rocky River, Ohio 44116


ATTORNEYS FOR APPELLEE

For Robert Frey

Robert J. Foulds
Dyson, Schmidlin & Foulds
5843 Mayfield Road
Mayfield Hts., Ohio 44124

Colin P. Moeller
Ankuda, Stadler Moeller & Tyminski
815 East Superior Avenue
Suite 1615
Cleveland, Ohio 44114

For Emilie DiFranco and David Furry

Markus E. Apelis
Thomas J. Cabral
Gallagher Sharp
Bulkley Building, 6th Floor
1501 Euclid Avenue
Cleveland, Ohio 44115

Christopher P. Finney
Finney, Stagnaro, Saba & Patterson
7373 Beechmont Avenue
Cincinnati, Ohio 45230
Curt C. Hartman
Law Firm of Curt C. Hartman
3749 Fox Point Court
Amelia, Ohio 45102




LARRY A. JONES, SR., P.J.:
       {¶1} Plaintiff-appellant Michael Lograsso appeals the trial court’s judgments

granting the motion for judgment on the pleadings of defendants-appellees Emilie

DiFranco, David Furry, and Robert Frey. For the reasons that follow, we affirm.

                                    I.   Procedural History

       {¶2} In December 2012, Lograsso filed a three-count complaint against

defendants-appellees DiFranco, Furry, and Frey. Count 1 of the complaint alleged that

the defendants defamed Lograsso; Count 2 alleged that the defendants repeatedly placed

Lograsso in a public false light; and Count 3 sought punitive damages against the

defendants for their alleged “conscious disregard for the well being, rights and safety” of

Lograsso, which allegedly caused him to suffer “significant mental anguish, stress,

humiliation and duress.”

       {¶3} DiFranco and Furry filed a joint answer and a joint motion for judgment on the

pleadings, and Frey filed his own answer and motion for judgment on the pleadings.

Lograsso filed responses to both motions for judgment on the pleadings and the defendants

filed reply briefs.   Lograsso filed motions to further respond, but they were denied.    The

trial court granted the defendants’ motions for judgment on the pleadings.




                                           II. Facts

       {¶4} At all relevant times, Lograsso, an attorney, was the law director for the city of

South Euclid.     Defendants DiFranco and Furry are residents of Fairview Park, and
maintain a website called “South Euclid Oversight.” Defendant Frey is a South Euclid

resident.

       {¶5} In October 2011,1 DiFranco filed a grievance with disciplinary counsel of the

Ohio Supreme Court seeking review to “determine if Mr. Lograsso should continue to

practice law in the state of Ohio.”       DiFranco listed the following general “facts of the

grievance”: “possible violations of Ohio Rules of Professional Conduct: 8.4.                    Law

director: city of South Euclid, Ohio.” More specifically, DiFranco stated that Lograsso

had not filed returns for or paid certain taxes, he engaged in “multiple instances of

misrepresentation,” and he did not properly fulfill his duties as law director.

       {¶6} The defendants and Lograsso were present at an October 22, 2012 South

Euclid city council meeting. During the meeting, Frey addressed council about a proposed

charter amendment that would allow city council members to approve the mayor’s

appointment of law director. According to Lograsso, Frey also questioned council about

Lograsso’s position as law director and stated that Lograsso’s “resume was not adequate”

for the position; Frey denied this.

       DiFranco and Furry videotaped the meeting, including Frey’s remarks and

Lograsso’s response to them, and subsequently posted the video on their “South Euclid

Oversight” website and on the video sharing website YouTube.

       {¶7} The defendants and Lograsso were also present for a November 12, 2012


       1
        The complaint alleges that the grievance was filed in October 2012, but the exhibit attached
to DiFranco and Furry’s answer shows that it was filed on October 12, 2011.
council meeting, and Frey again addressed the council.         According to Lograsso, Frey

stated that the city needed to stop hiring people with “questionable financial histories,” and

stated that Lograsso had “several such financial irregularities.”   Lograsso further alleged

that Frey stated that Lograsso had become law director because of political cronyism, and

inferred that Lograsso had committed fraud.       According to Lograsso, Frey “waived a

packet of documents in the air proclaiming that he had documentation proving all of the

accusations he made against Mr. Lograsso at the October 2012 City Council meeting.”

Furry again videotaped the meeting, and he and DiFranco posted it on their “South Euclid

Oversight” website and on YouTube.

       {¶8} Lograsso’s sole assignment of error reads: “The trial court erred in granting

the motions for judgment filed by the defendants/appellees.”

                                  III.   Law and Analysis

       {¶9} Motions for judgment on the pleadings are governed by Civ.R. 12(C), which

states that “[a]fter the pleadings are closed but within such time as not to delay the trial,

any party may move for judgment on the pleadings.”               Civ.R. 12(C) motions are

specifically for resolving questions of law.      State ex rel. Midwest Pride IV, Inc. v.

Pontious, 75 Ohio St. 3d 565, 569, 664 N.E.2d 931 (1996). In ruling on a Civ.R. 12(C)

motion, the court is permitted to consider both the complaint and answer. Id.        A court

must construe as true all of the material allegations in the complaint, with all reasonable

inferences to be drawn therefrom, in favor of the nonmoving party.       Whaley v. Franklin

Cty. Bd. of Commrs., 92 Ohio St. 3d 574, 581, 752 N.E.2d 267 (2001), citing Peterson v.
Teodosio, 34 Ohio St. 2d 161, 165-166, 297 N.E.2d 113 (1973).

          {¶10} Dismissal is appropriate where a court finds beyond doubt that the plaintiff

could prove no set of facts in support of his claim that would entitle him to relief.

Pontious at 570. Our review of the appropriateness of judgment on the pleadings is de

novo.      Thornton v. Cleveland, 176 Ohio App. 3d 122, 2008-Ohio-1709, 890 N.E.2d 353,

¶3 (8th Dist.).

Defamation

          {¶11} In Welling v. Weinfeld, 113 Ohio St. 3d 464, 2007-Ohio-2451, 866 N.E.2d
1051, ¶ 58-61, the Ohio Supreme Court, citing the Tennessee Supreme Court’s decision in

West v. Media Gen. Convergence, Inc., 53 S.W.3d 640 (Tenn.2001), recognized

defamation and false-light invasion of privacy as two separate and distinct causes of

action.

          {¶12} Defamation occurs when a publication contains a false statement “‘made

with some degree of fault, reflecting injuriously on a person’s reputation, or exposing a

person to public hatred, contempt, ridicule, shame or disgrace, or affecting a person

adversely in his or her trade, business or profession.’”    Jackson v. Columbus, 117 Ohio

St.3d 328, 2008-Ohio-1041, 883 N.E.2d 1060, ¶ 9, quoting A & B-Abell Elevator Co. v.

Columbus/Cent. Ohio Bldg. & Constr. Trades Council, 73 Ohio St. 3d 1, 7, 651 N.E.2d
1283 (1995).

          {¶13} Thus, to establish a claim for defamation, a plaintiff must show: (1) a false

statement of fact was made about the plaintiff, (2) the statement was defamatory, (3) the
statement was published, (4) the plaintiff suffered injury as a proximate result of the

publication, and (5) the defendant acted with the requisite degree of fault in publishing the

statement. Am. Chem. Soc. v. Leadscope, Inc., 133 Ohio St. 3d 366, 2012-Ohio-4193, 978
N.E.2d 832, ¶ 77, citing Pollock v. Rashid, 117 Ohio App. 3d 361, 368, 690 N.E.2d 903

(1st Dist.1996); see also Lucas v. Perciak, 8th Dist. Cuyahoga No. 96962, 2012-Ohio-88,

¶ 12, citing Akron-Canton Waste Oil, Inc. v. Safety-Kleen Oil Servs., Inc., 81 Ohio App. 3d
591, 601, 611 N.E.2d 955 (9th Dist.1992).

       {¶14} Further, in New York Times v. Sullivan, 376 U.S. 254, 84 S. Ct. 710, 11 L.

Ed.2d 686 (1964), the United States Supreme Court held that a higher standard — actual

malice — applies to actions brought by public officials against critics of their official

conduct. Id. at 283.      Actual malice prohibits a public official from recovering any

damages for a defamatory falsehood unless he proves that the communication was made

“with knowledge that it was false or with reckless disregard of whether it was false or

not.” Id. at 280.

       {¶15} To qualify as a public official, the person “must have, or appear to have,

substantial responsibility or control over public affairs, and his position must have such

apparent importance that the public has an independent interest in the qualifications and

performance of the person who holds it, beyond the general public interest in the

qualifications and performance of all government employees * * *.” Rosenblatt v. Baer,

383 U.S. 75, 86, 86 S. Ct. 669, 15 L. Ed. 2d 597 (1966). We find that in his role as law

director, Lograsso qualified as a public official.   Under R.C. 705.11, a law director is
charged as follows:

       The village solicitor or city director of law shall act as the legal advisor to
       and attorney for the municipal corporation, and for all officers of the
       municipal corporation in matters relating to their official duties. He shall
       prepare all contracts, bonds, and other instruments in writing in which the
       municipal corporation is concerned, and shall indorse on each his approval
       of the form and the correctness thereof. No contract with the municipal
       corporation shall take effect until the approval of the village solicitor or city
       director of law is indorsed thereon. He or his assistants shall be the
       prosecutor in any police or municipal court, and shall perform such other
       duties and have such assistants and clerks as are required or provided.

       {¶16} Given the authority of a law director, he has “substantial responsibility or

control over public affairs, and his position must have such apparent importance that the

public has an independent interest in the qualifications and performance of the person who

holds it * * *.” Rosenblatt at id. Thus, for the purposes of this action Lograsso was a

public official and, therefore, had to demonstrate that the defendants acted with actual

malice.



False-Light Invasion of Privacy

       {¶17} Under the tort of false-light invasion of privacy, one who gives publicity to a

matter concerning another that places the other before the public in a false light is subject

to liability to the other for invasion of his privacy if (1) the false light in which the other

was placed would be highly offensive to a reasonable person, and (2) the actor had

knowledge of or acted in reckless disregard as to the falsity of the publicized matter and

the false light in which the other would be placed.          Welling, 113 Ohio St. 3d 464,

2007-Ohio-2451, 866 N.E.2d 1051, at syllabus.
Analysis

       {¶18} There are three actions on the part of the defendants that we need to examine.

 The first relates to defendant DiFranco and her filing a grievance against Lograsso.   The

second relates to defendant Frey and his comments at the council meeting. And the third

relates to defendants DiFranco and Furry and their posting videos of the council meetings

on the internet.

Filing a Grievance

       {¶19} In Hecht v. Levin, 66 Ohio St. 3d 458, 613 N.E. 585 (1993), the Ohio

Supreme Court held that a statement made in a “judicial proceeding enjoys an absolute

privilege against a defamation action as long as the allegedly defamatory statement is

reasonably related to the proceeding in which it appears. Id. at 460, citing Surace v.

Wuliger, 25 Ohio St. 3d 229, 465 N.E.2d 939 (1986), syllabus.

       {¶20} Because it is “‘now well established that * * * all matters relating to the

discipline and reinstatement of attorneys at law are inherently judicial in nature and are

exclusively under the control of the judicial branch of government,’” the court held that

the filing of a grievance is a judicial proceeding. Hect at 461, 462, quoting In re Nevius,

174 Ohio St. 560, 562, 191 N.E.2d 166 (1963).

       {¶21} The facts as stated in the grievance DiFranco filed related to her request for

review to “determine if Mr. Lograsso should continue to practice law in the state of Ohio.”

 Thus, DiFranco was entitled to an absolute privilege against a defamation suit by

Lograsso based on the filing of the grievance.
       {¶22} In order to succeed under either defamation or false-light invasion of privacy

a plaintiff must demonstrate that the subject matter was publicized.        Gov.Bar.R. V.,

which governs grievances provides that “all proceedings and documents relating to review

and investigation of grievances * * * shall be private.” Indeed, the following appears

immediately above DiFranco’s signature on the grievance:       “The Rules of the Supreme

Court of Ohio require that investigations be confidential. Please keep confidential the

fact that you are submitting this grievance.     The party you are filing your grievance

against will receive notice of your grievance and may receive a copy of your grievance and

be asked to respond to your allegations.”

       {¶23} Lograsso alleged in his complaint that in her “packet” to disciplinary counsel,

DiFranco “cited several corporations that had delinquent taxes and claimed that Mr.

Lograsso had an ownership interest in the companies.”        Complaint at ¶ 9.    Lograsso

further alleged that at the October 22, 2012 council meeting, defendant Frey “produced

several documents that he referenced during his address * * * [and] stated that the papers

showed that Mr. Lograsso was an incorporator and investor in several Ohio corporations

that were delinquent in paying taxes.”       Id. at ¶ 16.    According to Lograsso, the

corporations Frey referenced “were the same corporations noted in Defendant DiFranco’s

Disciplinary Counsel packet.” Id.

       {¶24} These statements appear to allege that DiFranco did not keep her grievance

confidential.   The “packet” Lograsso referred to was not attached to the complaint.    But

DiFranco attached the grievance to her answer.          The grievance did not list any
corporations. Rather, in regard to the tax issue, DiFranco stated the following: “State of

Ohio Department of Taxation — Judgment liens for non[-]payment of taxes”; “Failure to

file necessary corporate franchise tax reports or pay any such taxes within the time

prescribed by law”; and “Many kinds of illegal conduct [that] reflect adversely on fitness

to practice law, such as * * * the offense of willful failure to file an income tax return.”

       {¶25} Thus, the evidence does not support Lograsso’s purported claim that

DiFranco failed to keep the grievance confidential, or in other words, that she publicized

it.   Moreover, the statements DiFranco made in her grievance were related to the

proceeding.   That is, they were made for the purpose of her request that the Supreme

Court of Ohio investigate Lograsso’s fitness to practice law. Accordingly, DiFranco was

entitled to an absolute privilege against Lograsso’s claims.

       {¶26} Thus, in light of the above, no defamation or false-lights invasion of privacy

cause of action existed against DiFranco for filing a grievance against Lograsso.

Frey’s Comments at Council Meeting

       {¶27} Lograsso’s complaint alleged the following against Frey relative to the

October 22, 2012 council meeting:

       13. During the public meeting, Defendant Frey addressed the Council, the
       Mayor, other department heads and members of the general public.

       14. During his remarks, Defendant Frey referenced a proposed charter
       amendment to the City’s Charter that would allow City Council members to
       approve the Mayor’s appointment of the Director of Law.

       15. During his statement, Defendant Frey questioned Councilman Ed Icove
       about why he did not address issues regarding Plaintiff Michael Lograsso’s
       position as Law Director. Defendant Frey also stated that Mr. Lograsso’s
      resume was not adequate for the position of Law Director.

      16. At the meeting, Defendant Frey produced several documents that he
      referenced during his address. Defendant Frey stated that the papers
      showed that Mr. Lograsso was an incorporator and investor in several Ohio
      corporations that were delinquent in paying taxes. The corporations
      referenced were the same corporations noted in Defendant DiFranco’s
      Disciplinary Counsel packet.

      17.     Defendant Frey publicly inferred that it was Mr. Lograsso’s
      responsibility to pay the delinquent taxes and that it was Mr. Lograsso’s fault
      that the taxes had not been paid.

      {¶28} The complaint further alleged the following relative to Frey in regard to the

November 12, 2012 city council meeting:

      23. Again Defendant Frey addressed Council and members of the public
      and again he made false and harmful comments towards Mr. Lograsso.

      24. During his address, Defendant Frey specifically stated that the City
      Council needed to adopt laws prohibiting the City from employing persons
      with “questionable financial histories.” Defendant Frey specifically stated
      that Mr. Lograsso has several such financial irregularities.

      25. At the meeting, Defendant Frey insinuated that Mr. Lograsso only
      became the Law Director because of political cronyism.

      26. * * * In relation to [proposed] legislation, Defendant Frey stated the City
      Council needs to review financial issues and fraud when reviewing someone
      in [the law director] position, clearly and falsely inferring that Mr. Lograsso
      had committed fraud.

      27. Defendant Frey additionally waived a packet of documents in the air
      proclaiming that he had documentation proving all of the accusations he
      made against Mr. Lograsso at the October 2012 City Council meeting.

      {¶29} Frey contends that his statements made at the council meetings were merely

his opinions, which were constitutionally protected.

      {¶30} The expression of an opinion is generally immune from liability under the
Ohio Constitution and United States Constitution. Vail v. The Plain Dealer Publishing

Co., 72 Ohio St. 3d 279, 280, 649 N.E.2d 182 (1995); see also Wampler v. Higgins, 93
Ohio St. 3d 111, 113, 752 N.E.2d 962 (2001). This is because “there is no such thing as a

false idea.” Gertz v. Robert Welch, Inc., 418 U.S. 323, 339, 94 S. Ct. 2997, 41 L. Ed. 2d
789 (1974).

       {¶31} However, “[s]ociety has a pervasive and strong interest in preventing and

redressing attacks upon reputation.” Rosenblatt v. Baer, 383 U.S. 75, 86, 86 S. Ct. 669,

15 L. Ed. 2d 597 (1966).     Therefore, what is required is a delicate balance between the

constitutional protections afforded to the free expression of ideas and the protections

afforded to an individual’s reputation under defamation laws.     Fechko Excavating, Inc. v.

Ohio Valley and Southern States LECET, 9th Dist. Medina No. 09CA0006-M,

2009-Ohio-5155, ¶19, citing Old Dominion Branch No. 496, Natl. Assn. of Letter Carriers

v. Austin, 418 U.S. 264, 270-72, 94 S. Ct. 2770, 41 L. Ed. 2d 745 (1974).

       {¶32} Whether statements are fact versus opinion presents a question of law for a

court to determine. Scott v. The News-Herald, 25 Ohio St. 3d 243, 250, 496 N.E.2d 699

(1986).   To answer this question, a court must determine whether a reasonable reader or

hearer will perceive the statement as a fact or an opinion. McKimm v. Ohio Elections

Comm., 89 Ohio St. 3d 139, 144, 729 N.E.2d 364 (2000). That is, “the law charges the

author of an allegedly defamatory statement with the meaning that the reasonable reader

attaches to [it,]” regardless of the author’s subjective interpretation or intent. Id. at 145,

citing 3 Restatement (Second) of Law (1977), Torts, Section 563 (“The meaning of a
communication is that which the recipient correctly, or mistakenly but reasonably,

understands that it was intended to express.”).

       {¶33} In considering the fact versus opinion issue, Ohio courts apply a totality of

the circumstances analysis and consider four factors in order to determine whether a

statement is a fact or an opinion. Scott at id. Specifically, courts consider “the specific

language at issue, whether the statement is verifiable, the general context of the statement,

and the broader context in which the statement appeared.” Vail, 72 Ohio St. 3d 279 at

282, 649 N.E.2d 182.

       {¶34} Although each factor must be considered, the weight afforded to each varies

based upon the circumstances presented in each case. Id. Therefore, the analysis should

be fluid and flexible rather than strict and mechanistic. Id. Indeed, consideration of the

factors should be used more like a compass to provide guidance rather than a map to

establish rigid, delineated boundaries. Scott at id.

       {¶35} Upon review, we find that Frey’s alleged statements that were specifically

directed at Lograsso were his opinion.        Those statements were that (1)     Lograsso’s

“resume was not adequate for the position of Law Director”; (2)       Lograsso has “several

such financial irregularities”; and (3) Lograsso “only became the Law Director because of

political croynism.”

       {¶36} Further, as with Lograsso’s claims against Frey, we also decline to construe

Lograsso’s conclusory statements or inferences against Frey as setting forth a claim that

would entitle Lograsso to relief. Those allegations were that Frey “publically inferred”
that it was Lograsso’s fault that certain business taxes had not been paid, and that Frey

“inferred” that Lograsso had committed fraud.

       {¶37} In light of the above, the complaint did not set forth sufficient allegations that

would have entitled Lograsso to relief for either defamation or false-light invasion of

privacy.

DiFranco and Furry’s Posting of Meetings on Internet

       {¶38} Because we have found that the alleged comments made at the city council

meetings could not sustain a cause of action for either defamation or false-light invasion of

privacy, we also necessarily find that such causes of action cannot be sustained by

Difranco and Furry’s posting a video of the meetings on the internet.

       {¶39} Thus, judgment on the pleadings based on the posting of the meetings on the

internet was proper.

Punitive Damages

       {¶40} Because we have found that Lograsso’s complaint did not set forth claims

sufficient to demonstrate actual malice on the part of appellees, his punitive damages

claim must also fail. See Convention Center Inn, Ltd. v. Dow Chem. Co., 19 Ohio

Misc.2d 15, 17-18, 484 N.E.2d 15 (C.P.1984).

       {¶41} In light of the above, the trial court properly granted the appellees’ motion

for judgment on the pleadings.        Lograsso’s sole assignment of error is, therefore,

overruled.

       {¶42} Judgment affirmed.
      It is ordered that appellant recover of appellees costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the

Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MELODY J. STEWART, J., CONCUR